Citation Nr: 0304940	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-17 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of 
fracture, right hand.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION

The appellant had active military service from March 1946 to 
January 1948 and from May 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and January 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the above 
claims.

In May 1998, the Board denied service connection for a skin 
disorder of the feet.  A March 2002 VA treatment record shows 
the appellant's allegation that he wants to get service 
connection for a feet problem.  Also, in June 2002, he sent a 
statement to his Congressional representative indicating that 
he wanted to get treatment for his "service-related" fungus 
of the feet.  The RO should advise the appellant of the 
necessity to submit new and material evidence to reopen this 
claim.


FINDINGS OF FACT

1.  There is no medical evidence showing that the appellant 
currently has tinnitus.  

2.  There is no medical evidence showing that the appellant 
currently has a chronic right hand disorder.




CONCLUSION OF LAW

The appellant did not incur tinnitus or a right hand disorder 
as a result of his military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claims.  Furthermore, in 
August 2001, the RO sent a letter to the appellant explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the appellant, all 
medical records referenced by the appellant have been 
requested.  These records were obtained in connection with 
other claims for compensation or pension.  With regard to 
these two particular claims, the appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  He has not 
reported receiving any treatment for the claimed conditions 
since his separation from service. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2002).  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.

The appellant was not provided VA examinations in connection 
with these claims, although he has recently undergone 
examination in connection with other claims.  However, 
further examination is not needed because (1) there is no 
competent evidence that the appellant has the claimed 
conditions, and (2) there is no competent evidence that the 
claimed conditions may be associated with his military 
service.  As discussed in more detail below, the medical 
evidence does not show diagnoses of tinnitus or any right 
hand disorder.  The appellant has never stated that he has 
received treatment for either condition since service, and he 
has never reported continuity of symptomatology since 
service.  He has merely filed claims with no supporting 
allegations or specific details.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B. Legal Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  The appellant has not 
been diagnosed with a disease identified as a presumptive 
condition. 

Incurrence of a chronic disorder in service is not factually 
shown.  With respect to the tinnitus claim, the appellant's 
service medical records show one complaint of ringing in the 
ears in May 1952.  A diagnosis of tinnitus was not rendered 
at that time.  Rather, it appears the appellant had had 
episodes of ear infections, and examination showed the 
eardrum was somewhat retracted.  No further complaints were 
made, and upon discharge from service, all pertinent 
evaluations were normal.  With respect to the right hand 
claim, the appellant alleges he broke his hand during active 
duty.  He has not stated during which period of service this 
allegedly occurred, nor has he provided any specific details 
about the injury.  Regardless, service medical records for 
both periods of service are negative for any injury to the 
right hand (as opposed to the left hand) and for any 
complaints concerning the right hand.  Again, upon discharge 
from service, all pertinent evaluations were normal.  

Several medical records were associated with the appellant's 
claims file in connection with prior claims for compensation 
or pension.  These consist of:  the reports of VA 
examinations conducted in 1985, 1998, and 2001; VA treatment 
records dated from 1989 to 1993 and in 2002; letters from 
Daniel Tran, M.D., Bernard Robinowitz, M.D., and Dr. Kim 
Chai; lay statements; and the appellant's testimony at a 
hearing conducted in 1996.  

When filing his claim for compensation, the appellant did not 
allege that he currently has a right hand disorder.  He has 
made no specific statements concerning his right hand, so 
there is no evidence of current symptoms.  He has not 
referenced any current treatment, so there are no records to 
obtain.  He has never stated that he has had continuity of 
right hand symptomatology since service.  Moreover, none of 
the medical records, nor the appellant's statements given 
during VA examinations or while seeking medical treatment, 
concern his right hand.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  The appellant has never stated a medical 
professional has concluded he has a right hand condition as 
the result of his military service.  To reiterate, an 
examination or opinion is necessary if the evidence of record 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability.  Such evidence is lacking.  The appellant has 
made no specific allegations as to current symptoms, and 
review of the medical evidence shows no pertinent complaints 
or diagnoses.

When filing his claim for compensation, the appellant did not 
allege that he currently has a medical diagnosis of tinnitus.  
He has not referenced any current treatment, so there are no 
records to obtain.  Interpreting his claim liberally, he 
stated that he wanted to be evaluated for constant ringing in 
the right ear.  Even accepting this as competent evidence of 
a subjective condition such as tinnitus, there is no 
persuasive evidence that a possible nexus, or relationship, 
exists between the claimed tinnitus and the appellant's 
military service.  The appellant has never stated a medical 
professional has concluded he has tinnitus as the result of 
his military service.  In fact, the only medical evidence 
relevant to this claim is clearly unfavorable.  In 1985, the 
appellant sustained several injuries in a serious fall that 
included head trauma.  The 1985 letter from Dr. Chai 
indicates that the appellant had, among other things, ringing 
in the ears that occurred after the accident.

The appellant's representative has requested that a VA 
examination be conducted to obtain a medical opinion as to 
the complaint of ringing in the right ear.  To reiterate, an 
examination or opinion is necessary if the evidence of record 
includes an indication that the claimed disability or 
symptoms may be associated with service.  Such evidence is 
lacking since there are no allegations of continuity of 
symptomatology, and no relevant complaints in the medical 
evidence of record.  The only indication is a possible 
relationship is between ringing of the ears and head trauma 
that occurred in 1985, many years after service.

The Board notes this case is distinguishable from the factual 
situation in Charles v. Principi, 16 Vet. App. 370 (2002), 
where the United States Court of Appeals for Veterans Claims 
held that the claimant was entitled to a VA examination on 
the claim for service connection for tinnitus.  In the 
Charles case, there was a medical diagnosis of tinnitus and 
the veteran's testimony as to continuity of symptomatology 
since service.  Both items are lacking in this case, as 
discussed above.

For these reasons, the Board concludes that the evidence 
against the claims is more probative and of greater weight 
and, based on this evidence, finds as fact that the 
appellant's claimed tinnitus and residuals of fracture, right 
hand, were not caused by an in-service disease or injury.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of fracture, 
right hand, is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

